 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                           Case No. 1:18-cv-01547-LJO-JDP (HC)
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                         THAT COURT DISMISS PETITION FOR
13            v.                                         WRIT OF HABEAS CORPUS FOR LACK OF
                                                         JURISDICTION AND DENY REPONDENT’S
14    CHRISTIAN PFFIFER,                                 MOTION TO DISMISS AS MOOT
15                       Respondent.                     ECF Nos. 1, 9
16                                                       ORDER GRANTING PETITIONER’S
                                                         MOTION TO HAVE AMENDED PETITION
17                                                       SUPERSEDE ORIGINAL PETITION
18                                                       ECF No. 17
19                                                       OBJECTIONS DUE IN 14 DAYS
20
21          Petitioner Christopher Lipsey, Jr., a state prisoner without counsel, seeks a writ of habeas

22   corpus under 28 U.S.C. § 2254. Respondent moves to dismiss the petition, ECF No. 9, and in

23   response, petitioner has moved to amend the petition to cure certain deficiencies in the original

24   petition, ECF No. 13. We grant petitioner’s motion to amend. The amended petition supersedes

25   the original petition, so respondent’s motion to dismiss, which is directed at the original petition,

26   is moot. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). We

27   recommend that the court deny respondent’s motion to dismiss as moot.

28
                                                        1
 1           The amended petition, however, remains defective, and this court lacks jurisdiction over

 2   it. A federal court has an independent duty to examine its jurisdiction. See Kwai Fun Wong v.

 3   Beebe, 732 F.3d 1030, 1036 (9th Cir. 2013). Because the success of the petition would not

 4   necessarily result in earlier release for petitioner, who is serving an indeterminate sentence, this

 5   court lacks jurisdiction to grant habeas relief, and we must dismiss the case even in the absence of

 6   a motion to dismiss from respondent. We therefore recommend dismissal.

 7   I.      Background
 8           Petitioner is serving an indeterminate sentence of forty-seven years to life in prison after

 9   being convicted of attempted murder. See People v. Lipsey, No. B216787, 2010 WL 4886219, at

10   *1 (Cal. Ct. App. Dec. 2, 2010). Petitioner does not challenge the attempted-murder conviction

11   that resulted in his custody. Instead, all habeas claims in this case pertain to an ongoing criminal

12   proceeding in state court, which arises from an incident in which petitioner allegedly assaulted a

13   correctional officer in 2016.

14           On the date of the alleged assault, petitioner was handcuffed and confined in a special

15   housing unit, where he had been held for almost two years for an unidentified reason.

16   ECF No. 13 at 2. According to petitioner, he was “suicidal and homicidal” after carrying out

17   various acts of self-harm, such as cutting himself with a sharp object and attempting to burn

18   himself. Id. at 1-8.1 A psychiatrist came to petitioner’s cell and told a correctional officer nearby

19   that “someone should be watching [petitioner] until” he is “admitted into a crisis bed.” Id. at 5.

20   Petitioner alleges that, despite the psychiatrist’s instruction, the correctional officer did not
21   monitor petitioner and watched television instead. While unobserved, petitioner contorted his

22   body to move his restrained hands forward and picked the lock of his cell. Id. at 1-3, 5. He

23   exited his cell and threw a chair at the correctional officer. Id. at 5.

24           In 2017, a criminal proceeding against petitioner commenced in Kings County Superior

25   Court, where the government charged petitioner with one count of assault by a life prisoner. See

26   1
       Petitioner alleges that he was receiving psychiatric treatment, and several exhibits attached to
27   the amended complaint indicate that he has been diagnosed with various conditions, including
     Depressive Disorder, Schizoaffective Disorder, and Antisocial Personality Disorder. ECF No. 13
28   at 27, 32.
                                                        2
 1   Cal. Penal Code § 4500; ECF No. 11-1 at 1-3; ECF No. 11-2 at 1-8. In 2018, while his criminal

 2   case in state court was pending, petitioner filed a federal habeas petition in this case. ECF No. 1.

 3   II.    Discussion
 4          Petitioner raises three habeas claims in his amended petition: (1) the state trial court

 5   violated his right to speedy trial by failing to hold trial within 90 days of his demand for jury trial;

 6   (2) petitioner received ineffective assistance of counsel, who failed to prevent destruction of a

 7   video recording from the day of the alleged assault; and (3) prison officials subjected petitioner to

 8   cruel and unusual punishment when they failed to take safety measures that could have restrained

 9   petitioner and prevented the assault. The court must dismiss the case for lack of jurisdiction.

10          If a prisoner’s claim “would necessarily demonstrate the invalidity of confinement or its

11   duration,” a habeas petition is the appropriate avenue for the claim. Wilkinson v. Dotson, 544

12   U.S. 74, 82 (2005). In contrast, if a favorable judgment for the petitioner would not “necessarily

13   lead to his immediate or earlier release from confinement,” he may assert his claim only under

14   Section 1983. See Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en banc). In Nettles,

15   the Ninth Circuit considered a habeas petition challenging a prison disciplinary action against a

16   habeas petitioner who was eligible for a parole hearing. See id. at 925. Because the petitioner

17   was serving an indeterminate term, a parole board could deny parole even if the challenged

18   disciplinary violation were expunged. See id. at 934-35. The Ninth Circuit concluded that the

19   court lacked habeas jurisdiction because the “success on [petitioner’s] claims would not

20   necessarily lead to his immediate or earlier release from confinement,” and thus his habeas did
21   not “fall within the core of habeas corpus.” Id. at 935.

22          Here, this court lacks jurisdiction to grant habeas relief because the success on petitioner’s

23   claims would not necessarily lead to his earlier release. Petitioner is serving an indeterminate

24   sentence of forty-seven years to life in prison, and he must remain in custody until a parole board

25   finds him suitable for parole. See ECF No. 1 at 5; Lipsey, 2010 WL 4886219, at *1. Petitioner

26   cannot show that the success of his habeas petition would necessarily lead to his earlier release
27   because, even if he is not found guilty of the 2016 assault in state court, the parole board must

28   consider a long list of other factors before releasing him on parole. See Cal. Code Regs. tit. 15,
                                                         3
 1   § 2402(b); In re Vicks, 56 Cal. 4th 274, 294-99 (2013) (discussing California’s parole system and

 2   regulatory factors).2 A violent offense such as assault may show “serious misconduct in prison,”

 3   which is one of the listed circumstances that tend to show unsuitability for parole. See Cal. Code

 4   Regs. tit. 15, § 2402(c)(6). However, the listed circumstances provide “general guidelines” and

 5   do not preclude consideration of other matters. See Menefild v. Bd. of Parole Hearings, 13 Cal.

 6   App. 5th 387, 394-95 (Cal. Ct. App. 2017); accord In re Lawrence, 44 Cal. 4th 1181, 1203

 7   (2008) (“[T]he importance attached to any circumstance or combination of circumstances in a

 8   particular case is left to the judgment of the panel.”). “Because the parole board has the authority

 9   to deny parole on the basis of any of the grounds presently available to it,” prevailing in this

10   habeas proceeding—and ultimately in his state criminal proceeding arising from the 2016

11   assault—would not compel petitioner’s release on parole. Nettles, 830 F.3d at 935.

12             The remaining question is whether the court should convert the amended petition into a

13   complaint claiming violations of civil rights under Section 1983. The Ninth Circuit has remanded

14   cases that were subject to dismissal under Nettles back to district courts, directing the lower

15   courts to consider converting habeas petitions into civil rights complaints. See Nettles, 830 F.3d

16   at 936. “If the complaint is amenable to conversion on its face, meaning that it names the correct

17   defendants and seeks the correct relief, the court may recharacterize the petition so long as it

18

19
     2
         The pertinent regulations provide that the parole board must consider the following:
20
                      All relevant, reliable information available to the panel shall be
21                    considered in determining suitability for parole. Such information
                      shall include the circumstances of the prisoner’s social history; past
22                    and present mental state; past criminal history, including
                      involvement in other criminal misconduct which is reliably
23                    documented; the base and other commitment offenses, including
                      behavior before, during and after the crime; past and present
24                    attitude toward the crime; any conditions of treatment or control,
                      including the use of special conditions under which the prisoner
25                    may safely be released to the community; and any other
                      information which bears on the prisoner’s suitability for release.
26                    Circumstances which taken alone may not firmly establish
                      unsuitability for parole may contribute to a pattern which results in
27                    a finding of unsuitability.
28   Cal. Code Regs. tit. 15, § 2402(b).
                                                         4
 1   warns the pro se litigant of the consequences of the conversion and provides an opportunity for

 2   the litigant to withdraw or amend his or her complaint.” Id.

 3          Here, petitioner has named the warden of his prison as respondent and no one else as a

 4   party, so the amended petition is not amenable to conversion on its face. Moreover, the petition,

 5   construed as a civil complaint, would not pass screening because none of the three claims asserted

 6   by petitioner is cognizable. We assess each of the three claims in turn.

 7          First, petitioner cannot prevail on his claim that the state trial court violated his right to

 8   speedy trial. Petitioner waived his right to a speedy trial during his state criminal proceeding

 9   before asserting his claim of speedy-trial violation in this case. See ECF No. 11-2 at 16. In

10   addition, the trial court continued a scheduled trial date because petitioner filed a Pitchess motion.

11   See id.3 A criminal defendant cannot show violation of his right to speedy trial when the

12   challenged delay is attributable to his own conduct. See Stabile v. Lamb, 416 F.2d 458, 458 (9th

13   Cir. 1969) (rejecting habeas claim of speedy-trial violation and noting that district court “was on

14   solid ground when it found that the responsibility for the delay was largely attributable to the

15   appellant and that he, not the state, prevented an early trial.”); United States v. Merkel, 357 F.

16   Supp. 3d 1060, 1070 (D. Or. 2019) (reasoning that defendant cannot show speedy-trial violation

17   when the challenged delay is attributable to his own conduct).

18          Second, petitioner has not stated a claim of ineffective assistance of counsel. He argues

19   that his trial attorney was ineffective because some unidentified correctional officers destroyed

20   certain video footage that could have been helpful to his defense. See ECF No. 13 at 19-20. But
21   he does not explain why his trial attorney can be faulted for those correctional officers’ actions.

22          Third, petitioner claims cruel and unusual punishment for prison staff’s failure to prevent

23   the assault he committed. He alleges that prison staff should have:

24                  (1) immediately pull[ed] petitioner out of his cell when he began to
                    feel suicidal and homicidal; (2) lock[ed] the cell; (3) use[d] a
25

26
     3
      A Pitchess motion asks for “access to records of complaints, or investigations of complaints, or
     discipline imposed as a result of those investigations” of “law enforcement and custodial
27   personnel.” See Pitchess v. Superior Court, 11 Cal.3d 531, 113 (1974), superseded by Cal. Penal
     Code §§ 832.7, 832.8, Cal. Evid. Code §§ 1043-1045; accord Hernandez v. Holland, 750 F.3d
28   843, 850 n.7 (9th Cir. 2014).
                                                        5
 1                  “triangle lock”; (4) ha[d] someone stand-by for monitoring;
                    (5) promptly call[ed] a psychiatrist; and (6) promptly escort[ed]
 2                  petitioner to an infirmary for treatment.

 3   ECF No. 13 at 21-22. These allegations lack merit. As petitioner has admitted, he was

 4   handcuffed and confined in a special housing unit, but despite such restraints, he somehow

 5   managed to break out of his cell after picking the lock of his cell and then assaulted a correctional

 6   officer. Id. at 1-3, 5. Petitioner does not explain how the measures that he has listed could have

 7   prevented the assault he committed. Although prison officials must alleviate safety risks posed

 8   by mentally-ill inmates in some cases, see Disability Rights Montana, Inc. v. Batista, 930 F.3d

 9   1090 (9th Cir. 2019), a prison official’s “failure to alleviate a significant risk that he should have

10   perceived but did not, while no cause for commendation, cannot under our cases be condemned as

11   the infliction of punishment,” Farmer v. Brennan, 511 U.S. 825, 838 (1994). What happened

12   here is negligence at best, given the circumstances, and we are satisfied that the amended petition,

13   construed as a civil complaint, cannot pass screening. In sum, the court should dismiss the case

14   for lack of jurisdiction without converting the petition into a civil rights complaint.

15   III.   Certificate of Appealability

16          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

17   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

18   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

19   requires a district court to issue or deny a certificate of appealability when entering a final order

20   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

21   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

22   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

23   standard requires the petitioner to show that “jurists of reason could disagree with the district

24   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

25   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

26   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

27          Here, jurists of reason would not disagree with our conclusion or conclude that petitioner

28   should proceed further. Thus, the court should decline to issue a certificate of appealability.
                                                         6
 1   IV.      Order

 2            Petitioner’s motion to have the amended petition supersede the original petition,

 3   ECF No. 17, is granted.

 4   V.       Findings and Recommendations

 5            We recommend that the court deny respondent’s motion to dismiss, ECF No. 9, as moot,

 6   dismiss the case for lack of jurisdiction, and decline to issue a certificate of appealability.

 7            We submit the findings and recommendations to the U.S. District Court Judge who will be

 8   assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice

 9   for the United States District Court, Eastern District of California. Within fourteen days of the

10   service of the findings and recommendations, any party may file written objections to the findings

11   and recommendations with the court and serve a copy on all parties. That document must be

12   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The assigned

13   District Judge will then review the findings and recommendations under 28 U.S.C.

14   § 636(b)(1)(C).

15
     IT IS SO ORDERED.
16

17
     Dated:      August 23, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21            No. 202
22

23

24

25

26
27

28
                                                         7
